Taxes; accumulated earnings tax; interest. — Plaintiff seeks to recover interest paid on accumulated earnings tax assessments, the issue involved being the date from which interest shall be computed under section 531 of the 1954 Internal Revenue Code. This case comes before the court on plaintiff’s motion for judgment on the pleadings and on defendant’s motion for summary judgment, having been submitted to the court on the briefs of the parties and oral argument of counsel. Upon consideration thereof, on the authority of Motor Fuel Carriers, Inc. v. United States, 190 Ct. Cl. 385, 420 F. 2d 702 (1970) and Ray E. Loper Lumber Co. v. United States, 444 F. 2d 301 (6th Cir.1971), the court concludes that plaintiff is entitled to recover. On October 22, 1971, by order, the court denied defendant’s motion for summary judgment, granted plaintiff’s motion for judgment on the pleadings, and entered judgment for plaintiff with the *773amount of recovery to be determined pursuant to Rule 131 (c) (2). On January 7, 1972 the court entered judgment for plaintiff for $28,980.33 plus statutory interest as provided by law.